Name: Commission Regulation (EC) No 1813/96 of 19 September 1996 repealing Regulations (EC) No 1749/95 and (EC) No 2900/95 fixing export taxes on cereal products
 Type: Regulation
 Subject Matter: taxation;  plant product
 Date Published: nan

 20. 9 . 96 ( EN-! Official Journal of the European Communities No L 240/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1813/96 of 19 September 1996 repealing Regulations (EC) No 1749/95 and (EC) No 2900/95 fixing export taxes on cereal products wheat no longer apply; whereas the taxes on those products should be abolished; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 16 thereof, Whereas Commission Regulation (EC) No 1799/95 (3), as last amended by Regulation (EC) No 1566/96 (4), fixes an export tax on durum wheat; Whereas Commission Regulation (EC) No 2900/95 (% as last amended by Regulation (EC) No 1566/96, fixes an export tax on common wheat; Whereas the market conditions which led to the intro ­ duction of the export tax on durum wheat and common HAS ADOPTED THIS REGULATION: Article 1 Regulations (EC) No 1749/95 and (EC) No 2900/95 are hereby repealed . Article 2 This Regulation shall enter into force on 20 September 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 September 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 126, 24. 5. 1996, p. 37 . 3 OJ No L 169, 19. 7. 1995, p. 21 . (4) OJ No L 193 , 3 . 8 . 1996, p. 24. 4 OJ No L 304, 16 . 12 . 1995, p. 27 .